Citation Nr: 0804453	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  00-04 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from January to December of 
1957.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Honolulu, Hawaii. 

The Board denied the veteran's claim in an April 2003 
decision.  The veteran appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court), and, in 
September 2003, the Court granted the parties' Joint Motion 
to vacate the prior decision and remand the case to the 
Board.  The case was remanded for additional development in 
December 2004.

The Board again denied the veteran's claim in November 2006.  
He appealed the denial to the Court.  In November 2007 the 
Court granted the parties' Joint Motion to vacate the prior 
decision and remand the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion, the parties noted that the Board did not 
identify the Privacy Act concern that prevented the RO from 
communicating with a potential witness to the veteran's 
alleged sexual assault.  They determined that the Board's 
lack of reasons or bases concerning this Privacy Act 
prohibition against communication with the potential witness 
did not facilitate judicial review and was remandable error.  

On review of the record, the Board observes that in June 
2005, the RO researched the names of potential witnesses 
provided by the veteran.  One record matching information 
provided by the veteran was located.  However, the RO 
determined that it was unable to correspond with the 
potential witness under the Privacy Act.  It did not identify 
the specific statutory authority for that conclusion.  This 
must be addressed, and the veteran notified of the statutory 
authority controlling contact with this potential witness.

Accordingly, the case is REMANDED for the following action:

Determine whether the potential witness 
named by the veteran and referenced in 
the RO's June 2005 Report of Contact may 
be contacted for information pertaining 
to the veteran's alleged sexual assault 
in service.  If so, steps should be taken 
to contact the potential witness for 
corroborative information.  If not, the 
veteran should be informed of the 
statutory, regulatory or internal 
authority precluding such contact.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

